Citation Nr: 0712468	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  97-10 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1974 to December 
1974.  

Service connection for a back disability was denied by the 
Board of Veterans' Appeals (Board) in August 1976.  By rating 
action in May 1992, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  The veteran was 
notified of this decision and did not appeal.  

The current appeal initially came before the Board on appeal 
from an October 1995 decision by the RO which found that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disorder.  A personal 
hearing at the RO was held in August 1997.  In March 2001, 
the Board reopened the claim and remanded the appeal for 
additional development.  The case was again remanded in 
August 2003.  In August 2004, a hearing was held at the RO 
before the undersigned member of the Board.  

In February 2005, the Board promulgated a decision which 
denied service connection for a back disorder, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "Court").  In September 2005, 
the Court granted a Joint Motion to Vacate and Remand the 
February 2005 Board decision.  

In February 2006, the Board denied service connection for a 
back disability, and the veteran appealed to the Court.  In 
February 2007, the Court granted a Joint Motion to Vacate and 
Remand the February 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  




REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicate the veteran's claim.  

In the Joint Motion, it was asserted that VA failed to comply 
fully with the Veterans Claims Assistance Act of 2000 (VCAA).  
Specifically, that VA failed to provide the veteran with 
written notice that there were no retrievable VA outpatient 
records for claimed treatment at a now closed outpatient 
clinic in New York City in 1975, and that the Board failed to 
address whether it had complied with the pre-decisional 
notification requirements of 38 U.S.C.A. § 5103(a).  Thus, 
the parties agreed that the Board erred when it found that 
the duty to notify had been complied with by the numerous 
documents referenced in the February 2006 Board decision.  

Additionally, in a statement received in March 2007, the 
veteran requested that the Board remand his appeal to obtain 
unidentified relevant VA medical records from VAMC Bronx, New 
York.  

Upon further review of the evidentiary record, the Board 
notes that in January 1992, the veteran reported that he had 
been treated for back problems at Mt. Sinai Hospital, New 
York from 1974 to 1991.  At that time, the RO attempted to 
obtain records from that facility but was notified that 
additional information was required before any records could 
be released.  The RO notified the veteran of the deficiency 
and requested that he complete the hospital's authorization 
form (enclosed with the notice letter) and mail it to the 
hospital.  No response was received from the veteran or the 
hospital concerning these records.  

Similarly, in conjunction with his current claim, the RO 
attempted to obtain records from a private physician 
associated with the Roosevelt Compensation Group in May 1995, 
but again, no records or response to the request was 
received.  On VA examination in June 1995, the veteran 
reported that he injured his back at work and had received 
Workers' Compensation from the New York State Insurance Fund.  
Also, of record is a private medical report, dated in April 
1996, which indicated that the veteran had been treated for 
back problems at St Luke's/Roosevelt Hospital in March 1996.  
However, the evidentiary record as currently constituted does 
not include any of the above mentions records. Inasmuch as 
the appeal must be remanded, an attempt should be made to 
obtain all available evidence concerning the veteran's 
industrial accident, including any records pertaining to his 
Workers' Compensation claim, and any additional medical 
records for treatment of back problems since service.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for service 
connection for a back disability.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The RO should essentially 
ensure that the veteran has been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); thereafter, the veteran 
should be given an opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA and non-VA, who have 
treated him for any back problems since 
his discharge from service.  Of 
particular interest are any medical 
records from Mt. Sinai Hospital from 1974 
to 1991; St Luke's/Roosevelt Hospital 
from 1994; the Roosevelt Compensation 
Group from 1994; any records pertaining 
to his Workers' Compensation claim in 
1994, and all VA treatment records from 
VAMC Bronx from 2004 to the present.  

If any records identified by the veteran 
cannot be obtained, he and his 
representative should be so informed and 
it should be documented in the claims 
folder.  The veteran and his 
representative must be notified of any 
unsuccessful efforts, including notice of 
the already identified unretrievable 1975 
VA outpatient records, in order to 
provide him the opportunity to obtain and 
submit the records for VA review.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) that addresses all evidence 
and actions since the November 2003 SSOC.  
The veteran and his representative should 
then be given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


